Title: To James Madison from John F. Brown (Abstract), 28 March 1805
From: Brown, John F.
To: Madison, James


28 March 1805, New York. “My Continued indisposition prevented my return to st. Thomas, but I hope to have <m>y health so far reestablished, in a few Weeks as to be <a>ble to go out to that port.
“I have this evening received a Letter from Mr. Owen Ewers (who transacts my business at st. Thomas) dated the 14th inst. and find, he had not then been able to forward to you the Returns; agreeable to my instructions; which I think must (in part) have been owing to the unsettled situation, he has experienced in Consequence of the Late fire, there, but he observes that he shall have it Complete & Sent by the first Vessel bound to Philadelphia.
“Mr. Ewers has inclosed me a Copy of the late order of General Ferrand of St. Domingo which I have now the Honor of transmitting to you— he observes that Monsr. Lothon, the French Consul arrived at st. Thomas, on the 3d. inst. from St. Domingo and assured him that the Genl. Declared his Determination to enforce, in the Strictest & most Rigorous Manner this Decree.”
